DETAILED ACTION
This non-final office action is in response to claims 1, 3-8, and 11-21 filed on 01/03/2022 for examination. Claims 1, 3-8, and 11-21 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 has been considered by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/03/2022 has been entered.

Response to Amendment
The amendment filed January 3, 2022 has been entered. Claims 1, 3-8, and 11-21 remain pending in the application. Claims 2 and 9-10 are cancelled. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection, 112 rejection, and 101 rejection previously set forth in the Final Office Action mailed October 1, 2021. Claims 1, 3, 8, 11, and 15 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicant’s arguments filed on 01/03/2022 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites: “generating a first random nonce; and generating an extended Merkel signature scheme (XMSS) parameter, r, by providing the first random nonce concatenated with an input to a first secure hash algorithm (SHA) hash function; […]” in lines 4-7. Claim 15 subsequently recites “generating a first random nonce; and generating an extended Merkel signature scheme (XMSS) parameter r, using the first random nonce as a portion of an input to the secure hash algorithm (SHA) hash function; […]” in lines 12-14. Examiner suggests removing the duplicate limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3-4, 11, 16 and 18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Particularly: 
Claim 1 recites: “generate a first random nonce; and generate an extended Merkel signature scheme (XMSS) parameter, r, by providing the first random nonce concatenated with an input to a first secure hash algorithm (SHA) hash function; […]” in lines 5-8. Claim 3 subsequently recites “generate a first random nonce; and generate an extended Merkel signature scheme (XMSS) parameter, r, using the first random nonce as a portion of an input to a SHA function” in lines 2-4, failing to further limit the subject matter of the claim upon which it depends.
Claim 1 recites: “compute the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function based on an input message concatenated with the XMSS parameter, r; […]” in lines 10-12. Claim 4 subsequently recites “generate the message representative based in least in part on the XMSS parameter r” in line 2, failing to further limit the subject matter of the claim upon which it depends. Claim 11, 16, and 18 recite a similar deficiency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki et al. (US20180091309, Hereinafter “Misoczki”) in view of RFC 8391 (NPL: “XMSS: eXtended Merkle Signature Scheme”; May 2018; Hereinafter “RFC 8391”).
Regarding claim 1, Misoczki teaches An apparatus, comprising: 
a hardware processor ([0024-025]) to:
pre-compute at least a portion of a message representative ([0011] – “An apparatus, method and/or system are configured to generate one or more message representatives […]”; [0012] – system generates a plurality of nonces used in the creation of message representative m’, then selects the most efficient nonce to efficiently manage the cost of signature generation and signature verification <i.e., an accelerator, wherein the nonces are pre-generated before the m’ is determined>); 
generate a first random nonce ([0011-0012] – nonce used in creating signature; [0028-029] – nonce is randomly generated); and 
generate an extended Merkel signature scheme (XMSS) [[parameter, r,]] by providing the first random nonce concatenated with an input to a first secure hash algorithm (SHA) hash function ([0011-;  
compute the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function ([0013] – Winternitz One Time Signature Scheme used to create message representative m’ representing message M; [0040], e.g., “Winternitz OTS is configured to generate a signature and verify a received signature utilizing a hash function. Winternitz OTS is further configured to use the private key and, thus, each private key element, ski, one time. For example, Winternitz OTS may be configured to apply a hash function to each private key element, mi or N−mi times to generate a signature and to apply the hash function to each received message element N−mi′ or mi′ times to generate a corresponding verification signature element.”; [0039], e.g., “Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; see also [0017] for threshold adjustment); 
generate a signature to be transmitted in association with the message representative ([0022], e.g., “Signer device 102 is configured to generate a message to be transmitted to verifier device 104 via network 106. Signer device 102 may be further configured to identify a nonce configured to achieve a target threshold and to generate a message representative and a corresponding transmitted signature”), the signature logic to apply a hash-based signature scheme to a private key to generate the signature comprising a public key ([0027], [0040] – hash based signature scheme applied to a private key used to generate the signature with public key); and 
determine whether the message representative satisfies a target threshold allocation of computational costs between a cost to generate the signature and a cost to verify the signature ([0011-0012] – balance is determined between the cost of signature generation and cost of signature verification when using the message representative; [0018] – threshold is used to determine whether the balance satisfies the target balance).
While Misoczki discloses generating the message m’ using an XMSS standard scheme and using the first random nonce as a portion of an input to the SHA (hash) function (see, e.g., [0011], [0039]), Misoczki appears to fail to specifically denote wherein a calculated parameter used in XMSS generation is the XMSS parameter r; computing the message representative based on an input message concatenated with the XMSS parameter, r.
However, RFC 8391 discloses the standard protocol for XMSS configured to generate message representatives, wherein part of using XMSS calculation is determining parameter r based on the series of inputs (see, e.g., pg. 38 setting “byte[n] r = PRF(getSK_PRF(SK), toByte(idc_Sig, 32)”; Note: This is the same formula used in Applicant Specification at [0064], Table 1A). 
Subsequently, Subsequently, RFC 8391 teaches computing the message representative based on an input message concatenated with the XMSS parameter, r. (see, e.g., pg. 38 teaches setting byte[n] M’ <i.e., the message representative> = H_msg(r <i.e., parameter r>|| getRoot(SK_MT) || (toByte(idx_sig, n)), M <i.e., input message>); Note: This is also a same formula used in Applicant Specification at [0064], Table 1A).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate XMSS parameter r using the first random nonce as a portion of an input to a SHA function, and computing the message Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391 at pg. 38).

Regarding claim 3, the combination of Misoczki and RFC 8391 teach the apparatus of claim 1, the hash logic to: 
generate a first random nonce (Misoczki at [0011-0012] – first nonce used to in creating signature; [0028] – “Nonce logic 132 may include a random number generator 140 configured to generate a plurality of random numbers. For example, when signer device 102 has a message, M, to send, hash signature control logic 130 may be configured to retrieve, i.e., sample, a random number from nonce logic 132.”); and 
generate an extended Merkel signature scheme (XMSS) parameter, r, using the first random nonce as a portion of an input to a SHA function (Misoczki at [0011-0012], e.g., “An apparatus, method and/or system are configured to generate one or more message representatives based, at least in part, on a message, M, and based, at least in part, on one or more nonces. […] each message representative may correspond to a hash of the combination of the message, M, concatenated with the selected nonce.”; [0039], e.g., “Hash-based signature schemes may include, but are not limited to, a Winternitz (W) one time signature (OTS) scheme, an enhanced Winternitz OTS scheme (e.g., WOTS+), a Merkle many time signature scheme, an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc. Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”). Further, RFC 8391 discloses the standard protocol for XMSS configured to generate message representatives, wherein part of using XMSS calculation is determining .  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate XMSS parameter r using the first random nonce as a portion of an input to a SHA function, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391).

Regarding claim 4, the combination of Misoczki and RFC 8391 teaches the apparatus of claim 3, the hash logic to: generate the message representative based at least in part on the XMSS parameter r (Misoczki at [0011-0012] and [0039-0040] discloses generating the message representative in compliance with XMSS <i.e., and stopping at the hash to then determine balance>; RFC 8391 at pg. 38 discloses wherein the input to the signature <first step of signing is taking the aforementioned hash, see, e.g., Misoczki at [0008]> comprises the XMSS parameter r). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate the message representative based at least in part on the XMSS parameter r, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 5, the combination of Misoczki and RFC 8391 teaches the apparatus of claim 4, the accelerator logic to: precompute a first intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input <i.e., precomputed>) based on a predetermined input sequence (Misoczki at [0011-0012], [0036] – signatures <and in the case of Misoczki, just the hash , a buffer input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>), and an index input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the idx_sig <i.e., index>); and store the first intermediate hash value in a computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing balance threshold comparisons, and if not selected a different nonce is used; [0056-0058] – data stored in computer-readable memory).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises a buffer input, and an index input, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 6, the combination of Misoczki and RFC 8391 teaches the apparatus of claim 5, the accelerator logic to: precompute a second intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input <i.e., precomputed>; see also [0036] sampling new nonces when the previous is nonsatisfactory) based on the predetermined input sequence input (Misoczki at [0011-0012], [0036] – signatures <and in the case of Misoczki, just the hash portion of the signature> are based on input of the message M to be signed <i.e., predetermined input sequence>) and the buffer input (RFC 8391 – signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>); and store the second intermediate hash value in the computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing balance threshold comparisons, and if not yet selected an different hash with a different .  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises the buffer input to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 
 
Regarding claim 7, the combination of Misoczki and RFC 8391 teaches the apparatus of claim 6, the signature logic to: use at least one of the first intermediate value or the second intermediate hash value to generate the signature (Misoczki at [0012] and [0034]-[0036] – message representative <i.e., intermediate hash value> is stored to be used for computing balance threshold comparisons, and the most efficient tested message is selected to be used to generate the signature).

Regarding claim 8, Misoczki teaches a computer-implemented method ([0024-025]), comprising: 
pre-computing at least a portion of a message representative ([0011] – “An apparatus, method and/or system are configured to generate one or more message representatives […]”; [0012] – system generates a plurality of nonces used in the creation of message representative m’, then selects the most efficient nonce to efficiently manage the cost of signature generation and signature verification <i.e., an accelerator, wherein the nonces are pre-generated before the m’ is determined>); 
generating a first random nonce ([0011-0012] – nonce used in creating signature; [0028-029] – nonce is randomly generated); and 
generating an extended Merkel signature scheme (XMSS) [[parameter, r,]] by providing the first random nonce concatenated with an input to a first secure hash algorithm (SHA) hash function ([0011-0012], e.g., “An apparatus, method and/or system are configured to generate one or more message representatives based, at least in part, on a message, M, and based, at least in part, on one or more nonces. […] each message representative may correspond to a hash of the combination of the message, M, concatenated with the selected nonce.”; [0039], e.g., “Hash-based signature schemes may include, but are not limited to, a Winternitz (W) one time signature (OTS) scheme, an enhanced Winternitz OTS scheme (e.g., WOTS+), a Merkle many time signature scheme, an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc. Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; [0028-029] – nonce is randomly generated);  
computing the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function ([0013] – Winternitz One Time Signature Scheme used to create message representative m’ representing message M; [0040], e.g., “Winternitz OTS is configured to generate a signature and verify a received signature utilizing a hash function. Winternitz OTS is further configured to use the private key and, thus, each private key element, ski, one time. For example, Winternitz OTS may be configured to apply a hash function to each private key element, mi or N−mi times to generate a signature and to apply the hash function to each received message element N−mi′ or mi′ times to generate a corresponding verification signature element.”; [0039], e.g., “Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; see also [0017] for threshold adjustment); 
generating a signature to be transmitted in association with the message representative ([0022], e.g., “Signer device 102 is configured to generate a message to be transmitted to verifier device 104 via network 106. Signer device 102 may be further configured to identify a nonce configured to , the signature logic to apply a hash-based signature scheme to a private key to generate the signature comprising a public key ([0027], [0040] – hash based signature scheme applied to a private key used to generate the signature with public key); and 
determining whether the message representative satisfies a target threshold allocation of computational costs between a cost to generate the signature and a cost to verify the signature ([0011-0012] – balance is determined between the cost of signature generation and cost of signature verification when using the message representative; [0018] – threshold is used to determine whether the balance satisfies the target balance).  
While Misoczki discloses generating the message m’ using an XMSS standard scheme and using the first random nonce as a portion of an input to the SHA (hash) function (see, e.g., [0011], [0039]), Misoczki appears to fail to specifically denote wherein a calculated parameter used in XMSS generation is the XMSS parameter r; computing the message representative based on an input message concatenated with the XMSS parameter, r.
However, RFC 8391 discloses the standard protocol for XMSS configured to generate message representatives, wherein part of using XMSS calculation is determining parameter r based on the series of inputs (see, e.g., pg. 38 setting “byte[n] r = PRF(getSK_PRF(SK), toByte(idc_Sig, 32)”; Note: This is the same formula used in Applicant Specification at [0064], Table 1A). 
Subsequently, Subsequently, RFC 8391 teaches computing the message representative based on an input message concatenated with the XMSS parameter, r. (see, e.g., pg. 38 teaches setting byte[n] M’ <i.e., the message representative> = H_msg(r <i.e., parameter r>|| getRoot(SK_MT) || (toByte(idx_sig, n)), M <i.e., input message>); Note: This is also a same formula used in Applicant Specification at [0064], Table 1A).
Misoczki with the teachings of RFC 8391 to generate XMSS parameter r using the first random nonce as a portion of an input to a SHA function, and computing the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function based on an input message concatenated with the XMSS parameter, r; to comply with the industry standard for XMSS generation while implementing the acceleration improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391 at pg. 38).


Regarding claim 11, the combination of Misoczki and RFC 8391 teaches the method of claim 8, further comprising: generating the message representative based at least in part on the XMSS parameter r (Misoczki at [0011-0012] and [0039-0040] discloses generating the message representative in compliance with XMSS <i.e., and stopping at the hash to then determine balance>; RFC 8391 at pg. 38 discloses wherein the input to the signature <first step of signing is taking the aforementioned hash, see, e.g., Misoczki at [0008]> comprises the XMSS parameter r). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate the message representative based at least in part on the XMSS parameter r, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391).
 
Regarding claim 12, the combination of Misoczki and RFC 8391 teaches the method of claim 11, further comprising: precomputing a first intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input <i.e., precomputed>) based on a predetermined input sequence (Misoczki at [0011-0012], [0036] – signatures <and in the case of Misoczki, just the hash , a buffer input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>), and an index input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the idx_sig <i.e., index>); and storing the first intermediate hash value in a computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing balance threshold comparisons, and if not selected a different nonce is used; [0056-0058] – data stored in computer-readable memory).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises a buffer input, and an index input, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 13, the combination of Misoczki and RFC 8391 teaches the method of claim 15, further comprising: precomputing a second intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input <i.e., precomputed>; see also [0036] sampling new nonces when the previous is nonsatisfactory) based on the predetermined input sequence (Misoczki at [0011-0012], [0036] – signatures <and in the case of Misoczki, just the hash portion of the signature> are based on input of the message M to be signed <i.e., predetermined input sequence>) and the buffer input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>); and storing the second intermediate hash value in the computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing .  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises the buffer input to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 14, the combination of Misoczki and RFC 8391 teaches the method of claim 12, further comprising: using at least one of the first intermediate value or the second intermediate hash value to generate the signature (Misoczki at [0012] and [0034]-[0036] – message representative <i.e., intermediate hash value> is stored to be used for computing balance threshold comparisons, and the most efficient tested message is selected to be used to generate the signature).

Regarding claim 15, Misoczki teaches A non-transitory computer-readable medium comprising instructions which, when executed by a processor, configure the processor to perform operations ([0024-025]), comprising: 
generating a first random nonce ([0011-0012] – nonce used in creating signature; [0028-029] – nonce is randomly generated); and 
generating an extended Merkel signature scheme (XMSS) [[parameter, r,]] by providing the first random nonce concatenated with an input to a first secure hash algorithm (SHA) hash function ([0011-0012], e.g., “An apparatus, method and/or system are configured to generate one or more message representatives based, at least in part, on a message, M, and based, at least in part, on one or more nonces. […] each message representative may correspond to a hash of the combination of the ; 
generating the message representative based on an input message ([0011] – “An apparatus, method and/or system are configured to generate one or more message representatives based, at least in part, on a message, M, and based, at least in part, on one or more nonces. Each message representative, m′, is related to the message, M, concatenated with a selected nonce. In an embodiment, each message representative may correspond to a hash of the combination of the message, M, concatenated with the selected nonce.”); 
computing the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function ([0013] – Winternitz One Time Signature Scheme used to create message representative m’; [0040], e.g., “Winternitz OTS is configured to generate a signature and verify a received signature utilizing a hash function. Winternitz OTS is further configured to use the private key and, thus, each private key element, ski, one time. For example, Winternitz OTS may be configured to apply a hash function to each private key element, mi or N−mi times to generate a signature and to apply the hash function to each received message element N−mi′ or mi′ times to generate a corresponding verification signature element.”; [0039], e.g., “Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; see also [0017] for threshold adjustment); 
generating a first random nonce ([0011-0012] – nonce used in creating signature; [0028-029] – nonce is randomly generated); 
generating an extended Merkel signature scheme (XMSS) [[parameter, r,]] using the first random nonce as a portion of an input to the secure hash algorithm (SHA) hash function ([0011-0012], e.g., “An apparatus, method and/or system are configured to generate one or more message representatives based, at least in part, on a message, M, and based, at least in part, on one or more nonces. […] each message representative may correspond to a hash of the combination of the message, M, concatenated with the selected nonce.”; [0039], e.g., “Hash-based signature schemes may include, but are not limited to, a Winternitz (W) one time signature (OTS) scheme, an enhanced Winternitz OTS scheme (e.g., WOTS+), a Merkle many time signature scheme, an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc. Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; [0028-029] – nonce is randomly generated); 
generating a signature to be transmitted in association with the message representative ([0022], e.g., “Signer device 102 is configured to generate a message to be transmitted to verifier device 104 via network 106. Signer device 102 may be further configured to identify a nonce configured to achieve a target threshold and to generate a message representative and a corresponding transmitted signature”), the signature logic to apply a hash-based signature scheme to a private key to generate the signature comprising a public key ([0027], [0040] – hash based signature scheme applied to a private key used to generate the signature with public key); and 
determining whether the message representative satisfies a target threshold allocation of computational costs between a cost to generate the signature and a cost to verify the signature ([0011-0012] – balance is determined between the cost of signature generation and cost of signature verification when using the message representative; [0018] – threshold is used to determine whether the balance satisfies the target balance).  
Misoczki discloses generating the message m’ using an XMSS standard scheme and using the first random nonce as a portion of an input to the SHA (hash) function (see, e.g., [0011], [0039]), Misoczki appears to fail to specifically denote wherein a calculated parameter used in XMSS generation is the XMSS parameter r; computing the message representative based on an input message concatenated with the XMSS parameter, r.
However, RFC 8391 discloses the standard protocol for XMSS configured to generate message representatives, wherein part of using XMSS calculation is determining parameter r based on the series of inputs (see, e.g., pg. 38 setting “byte[n] r = PRF(getSK_PRF(SK), toByte(idc_Sig, 32)”; Note: This is the same formula used in Applicant Specification at [0064], Table 1A). 
Subsequently, Subsequently, RFC 8391 teaches computing the message representative based on an input message concatenated with the XMSS parameter, r. (see, e.g., pg. 38 teaches setting byte[n] M’ <i.e., the message representative> = H_msg(r <i.e., parameter r>|| getRoot(SK_MT) || (toByte(idx_sig, n)), M <i.e., input message>); Note: This is also a same formula used in Applicant Specification at [0064], Table 1A).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate XMSS parameter r using the first random nonce as a portion of an input to a SHA function, and computing the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function based on an input message concatenated with the XMSS parameter, r; to comply with the industry standard for XMSS generation while implementing the acceleration improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391 at pg. 38).


Regarding claim 16, the combination of Misoczki and RFC 8391 teach the non-transitory computer-readable medium of claim 15, further comprising instructions which, when executed by the processor, configure the processor to perform operations, comprising: computing the message representative of the input message using a Winterniz One Time Signature (WOTS) scheme that invokes a secure hash algorithm (SHA) hash function (Misoczki at [0040], e.g., “Winternitz OTS is configured to generate a signature and verify a received signature utilizing a hash function. Winternitz OTS is further configured to use the private key and, thus, each private key element, ski, one time. For example, Winternitz OTS may be configured to apply a hash function to each private key element, mi or N−mi times to generate a signature and to apply the hash function to each received message element N−mi′ or mi′ times to generate a corresponding verification signature element.”; [0039], e.g., “Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc.”; see also [0017] for threshold adjustment).

Regarding claim 17, the combination of Misoczki and RFC 8391 teaches the non-transitory computer-readable medium of claim 16, further comprising instructions which, when executed by the processor, configure the processor to perform operations, comprising: precomputing a third intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input <i.e., precomputed>; see also [0036] sampling new nonces when the previous is nonsatisfactory) [[based on a portion of an address input]]; and applying the third intermediate hash value to the SHA hash function in the series of SHA hash operations in the L-Tree operation ([0039] – XMSS tree operations performed, wherein a SHA256 hash function is used for the hashes; [0035] – plurality of L candidate message elements determined in the hash-based signature scheme, where [0015] L is then used to determine which intermediate hash to apply).  
While Misoczki discloses generating the message m’ using XMSS standard scheme and using the random nonce as a portion of an input to the SHA (hash) function (see, e.g., [0011], [0039]), Misoczki 
However, RFC 8391 discloses the standard protocol for XMSS configured to generate message representatives in an XMSS signature tree using L-trees, wherein part of using determining the signature comprises basing the hash <i.e., the first part of the signature> on a portion of an address input (see, e.g., pg. 30 generating signature using ADRS; pg. 9: ADRS is the 32-byte input address).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the third intermediate hash comprises a portion of an address input, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 18, the combination of Misoczki and RFC 8391 teaches the non-transitory computer-readable medium of claim 17, further comprising instructions which, when executed by the processor, configure the processor to perform operations, comprising: - 34 -Attorney Docket AC0369-USPatent Applicationgenerating the message representative based at least in part on the XMSS parameter r (Misoczki at [0011-0012] and [0039-0040] discloses generating the message representative in compliance with XMSS <i.e., and stopping at the hash to then determine balance>; RFC 8391 at pg. 38 discloses wherein the input to the signature <first step of signing is taking the aforementioned hash, see, e.g., Misoczki at [0008]> comprises the XMSS parameter r). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement Misoczki with the teachings of RFC 8391 to generate the message representative based at least in part on the XMSS parameter r, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391).   

Regarding claim 19, the combination of Misoczki and RFC 8391 teaches the non-transitory computer-readable medium of claim 18, further comprising instructions which, when executed by the processor, configure the processor to perform operations, comprising: precomputing a first intermediate hash value based on a predetermined input sequence (Misoczki at [0011-0012], [0036] – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on input of the message M to be signed <i.e., predetermined input sequence>), a buffer input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>), and an index input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the idx_sig <i.e., index>); and storing the first intermediate hash value in a computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing balance threshold comparisons, and if not selected a different nonce is used; [0056-0058] – data stored in computer-readable memory).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises a buffer input, and an index input, to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391).

Regarding claim 20, the combination of Misoczki and RFC 8391 teaches the non-transitory computer-readable medium of claim 19. further comprising instructions which, when executed by the processor, configure the processor to perform operations, comprising: precomputing a second intermediate hash value (Misoczki at [0011], [0039] – hash of message M is generated in compliance with XMSS; [0012] – multiple hashes are determined before selecting the nonce to be used for input  based on the predetermined input sequence (Misoczki at [0011-0012], [0036] – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on input of the message M to be signed <i.e., predetermined input sequence>) and the buffer input (RFC 8391 – XMSS signatures <and in the case of Misoczki, just the hash portion of the signature> are based on the SK_PRF <i.e., buffer>); and storing the second intermediate hash value in the computer-readable memory (Misoczki at [0012] and [0034]-[0036] – hash is stored to be used for computing balance threshold comparisons, and if not yet selected an different hash with a different nonce tested <i.e., second intermediate hash value>; [0056-0058] – data stored in computer-readable memory). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the intermediate hash value of Misoczki with the teachings of RFC 8391, wherein the first intermediate hash comprises the buffer input to comply with the industry standard for XMSS generation while implementing the improvement of Misoczki (see, e.g., Misoczki at [0011], [0039-40], and RFC 8391). 

Regarding claim 21, the combination of Misoczki and RFC 8391 teaches the non-transitory computer-readable medium of claim 20, further comprising instructions which. when executed by the processor, configure the processor to perform operations, comprising: using at least one of the first intermediate value or the second intermediate hash value to generate the signature (Misoczki at [0012] and [0034]-[0036] – message representative <i.e., intermediate hash value> is stored to be used for computing balance threshold comparisons, and the most efficient tested message is selected to be used to generate the signature).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perin et al. (NPL: “Tuning the Winternitz hash-based digital signature scheme”; June 2018) discloses a method of accelerating processing of Winternitz signatures by introducing a nonce and balancing the cost to sign with the cost of verification of the digital signature (see, e.g., pgs. 3-4, section IV).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438